SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

518
CAF 15-01132
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF LATASHA R. GRANT,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MICHAEL J. HABALOU, RESPONDENT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

PATRICIA M. MCGRATH, ATTORNEY FOR THE CHILDREN, LOCKPORT.


     Appeal from an order of the Family Court, Niagara County
(Kathleen M. Wojtaszek-Gariano, J.), entered June 10, 2015 in a
proceeding pursuant to Family Court Act article 6. The order directed
that respondent’s visitation with the subject children be supervised.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order that granted
petitioner mother’s petition in part and modified a prior order of
custody by requiring that the father’s visitation with the subject
children be supervised. The father failed to preserve for our review
his contention that Family Court was biased against him (see Matter of
Reinhardt v Hardison, 122 AD3d 1448, 1448-1449; Matter of Brian P.
[April C.], 89 AD3d 1530, 1531). In any event, that contention is
without merit (see Matter of McDonald v Terry, 100 AD3d 1531, 1531;
Brian P., 89 AD3d at 1531). Contrary to the father’s further
contention, although the court did not state that it was in the best
interests of the children to modify the prior order of custody, the
court’s findings demonstrate that it made such a determination (see
Matter of Pauline E. v Renelder P., 37 AD3d 1145, 1146). We further
conclude that the “court’s determination that unsupervised visitation
would be detrimental to the child[ren] has a sound and substantial
basis in the record” (Matter of Green v Bontzolakes, 111 AD3d 1282,
1283; see generally Matter of Procopio v Procopio, 132 AD3d 1243,
1244, lv denied 26 NY3d 915). We have considered the father’s
remaining contention and conclude that it is without merit.



Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court